PER CURIAM.
The non-final- order of the trial court is affirmed upon a holding that 1) the trial court clearly had in rem jurisdiction over the marriage to enter a final judgment of dissolution where the wife was properly served by constructive process, Gelkop v. Gelkop, 384 So.2d 195 (Fla. 3d DCA 1980), section 49.011(4), Florida Statutes (1983) and 2) the notice of action published in this cause was defective in that it failed to describe the property proceeded against as required by section 49.08(4), Florida Statutes (1983), thereby denying appellee procedural due process and depriving the trial court of perfected subject matter jurisdiction. Whigham v. Whigham, 464 So.2d 674 (Fla. 5th DCA 1985); Stimpson v. Stimpson, 442 So.2d 1103 (Fla. 3d DCA 1983); Stock v. Stock, 410 So.2d 659 (Fla. 3d DCA 1982).
Affirmed.